Citation Nr: 1510805	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-33 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a bilateral knee disability


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R.L.




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In December 2014, the Veteran and his friend testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is associated with the Veteran's claims file.


FINDINGS OF FACT

1. In June 2004, the Veteran sought to reopen his claim of service connection for a bilateral knee disability.  By a January 2005 rating decision, the RO denied the Veteran's claim on the basis that no new and material evidence had been submitted with the Veteran's claim to reopen.  The Veteran did not perfect an appeal of the January 2005 rating decision.

2. Evidence received since the January 2005 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.

3. The Veteran's bilateral knee disability had its onset during active service.



CONCLUSIONS OF LAW

1. The January 2005 rating decision that denied the application to reopen the claim of service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for a bilateral knee disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran initially sought service connection for a bilateral knee disability in February 1990.  That claim was denied in an October 1990 rating decision as the RO determined that the Veteran's bilateral knee disability, chondromalacia patella, was a developmental disability.  The Veteran sought to reopen his claim with respect to a left knee disability in June 2001.  That claim was denied in a March 2002 rating decision as the Veteran did not submit new and material evidence with respect to his left knee claim.  The Veteran again sought to reopen the claim of a bilateral knee disability in June 2004.  That claim was denied in a January 2005 rating decision.  He did not perfect an appeal of this decision, and it is final.  
38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

Since the January 2005 rating decision, new evidence has been associated with the Veteran's claims file, to include statements of the Veteran and other laypersons, treatment records, the May 2013 VA examination report and the transcript of the December 2014 Board hearing.  Crucially, the May 2013 VA examination report contains a diagnosis of bilateral patellofemoral syndrome and a positive nexus opinion.  Consequently, the Veteran's previously-denied claim of entitlement to service connection for a bilateral knee disability is reopened.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (nexus).  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Veteran has been diagnosed with bilateral patellofemoral syndrome.  See May 2013 VA Examination Report.

Additionally, service treatment records note several instances of bilateral knee pain.  See, e.g., September 1989 Screening Note of Acute Medical Care (bilateral knee pain); June 1988 Service Treatment Record (Veteran continues to have left knee problems); December 1988 Service Treatment Record (right knee pain).  Consequently, the first two elements of service connection are satisfied.

Regarding the final element, nexus, a May 2013 VA examiner opined that it was at least as likely as not that the Veteran's bilateral knee disability was related to service.  As rationale, the examiner explained that service treatment records noted the existence of bilateral knee pain during service.  The examiner also explained that there are multiple notes regarding knee pain from between 1985 and 1988, establishing both the severity and chronicity of the Veteran's bilateral knee disability which, according to the examiner, could reasonably be thought to persist to this day.  The May 2013 VA examiner's opinion is probative and supported by a cogent rationale and other private opinions of record.  See the February 2015 statement from D.L., M.D and the July 2009 statement from D.C.B., M.D.  There is no competent medical opinion to the contrary.  Accordingly, service connection for a bilateral knee disability is established.  
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral knee disability is reopened.

Service connection for a bilateral knee disability is granted.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


